         Case 2:21-cv-00034-JTJ Document 1 Filed 04/19/21 Page 1 of 5



Elizabeth W. Lund
Berg Lilly, PC
1 West Main Street
Bozeman, MT 59715
406-587-3181 – telephone
406-587-3240 – fax
lund@berglawfirm.com
  Attorneys for Christian Healthcare
  Ministries, Inc.




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

REBECCA MCNEIL,                ) Cause No. CV-21-34-BU-BMM-JTJ
                               )
               Plaintiff,      )
                               )
     vs.                       )    NOTICE OF REMOVAL
                               )    UNDER 28 U.S.C. § 1441(b)
CHRISTIAN HEALTHCARE           )    (DIVERSITY) CLERK’S
MINISTRIES, INC., and          )    ACTION REQUIRED
JOHN DOES 1-5,                 )
                               )
               Defendant.      )
_______________________________)

TO: THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
    DISTRICT OF MONTANA, BUTTE DIVISION

      Please take notice that Defendant Christian Healthcare Ministries, Inc.

(“Defendant”) hereby removes to this Court the state court action described below

under 28 U.S.C. § 1441(b) on the grounds of diversity jurisdiction.

                                         1
           Case 2:21-cv-00034-JTJ Document 1 Filed 04/19/21 Page 2 of 5



      1.      This is a Notice of Removal Based on Diversity of Citizenship for
              an Action Pending in the Montana Eighteenth Judicial District
              Court, Gallatin County.

      Defendant is the defendant in a civil action filed in the Montana Eighteenth

Judicial District, Gallatin County, styled Rebecca McNeil v. Christian Healthcare

Ministries, Inc., and John Does 1-5, Cause No. DV-21-226A (the “State Court

Action”). A copy of the Complaint and Jury Demand (“Complaint”) is attached as

Exhibit A.

      2.      The First Defendant to be Served, Defendant Chubb Services
              Corporation, Received the Complaint and Summons on April 23,
              2019.

      Plaintiff Rebecca McNeil (“Plaintiff”) served Defendant with the Summons

and Complaint by personal service on March 30, 2021.

      Removal is thus timely under 28 U.S.C. § 1446(b) because fewer than 30

days have passed since Defendant received the Summons and Complaint.

      3.      The State Court Action Concerns an Amount in Controversy in
              Excess of $75,000.00, and Involves a Plaintiff and Defendant of
              Diverse Citizenship.

      The State Court Action is a civil action over which this Court has original

jurisdiction under 28 U.S.C. § 1332, and is one which may be removed to this

Court by Defendant pursuant to 28 U.S.C. § 1441(b) because it is a civil action

between citizens of different states and the matter in controversy exceeds the sum


                                         2
           Case 2:21-cv-00034-JTJ Document 1 Filed 04/19/21 Page 3 of 5



of $75,000, exclusive of interest and costs.

      A.      Defendant Has a Good Faith Basis to Believe that the Amount in
              Controversy Exceeds $75,000.00, Exclusive of Interest and Costs.

      In this action, Plaintiff has brought claims for breach of contract and

insurance fad baith. Plaintiff has alleged entitlement to special, general,

compensatory, and punitive damages. Defendant understands Plaintiff’s claimed

medical expenses alone allegedly exceed $240,000. Plaintiff has also made a

claim for attorney’s fees.

      Based on the nature of the Complaint, Defendant’s understanding of the

damages asserted by Plaintiff against Defendant in this action, Defendant has a

good faith basis for its belief this case meets the amount in controversy

requirement of 28 U.S.C. § 1332(a).

      B.      Plaintiff is a Citizen of Montana, Whereas Defendant is a Citizen
              of Ohio.

      Defendant is informed and believes that Plaintiff is a citizen of Montana.

See Exhibit A, State Court Action Complaint, ¶ 1. Defendant is incorporated in

Ohio and its principal place of business is Barberton, Ohio. Plaintiff and

Defendant in this case are therefore citizens of different states. All diversity

requirements for removal are met.

///


                                           3
           Case 2:21-cv-00034-JTJ Document 1 Filed 04/19/21 Page 4 of 5



      4.      Defendant Will Notify the State Court of this Removal.

      Pursuant to 28 U.S.C. § 446(d) and L.R. 3.3(a), within seven (7) days after

filing its Notice of Removal with this Court, Defendant will promptly file a copy of

its Notice of Removal in the State Court Action.

      5.      Venue in This Court Is Proper According to Plaintiff’s
              Complaint.

      Removal to this Court, Butte, is proper because the State Court Action was

filed in this Court’s district in the County of Gallatin. See 28 U.S.C. § 1441(a);

L.R. 1.2(c)(5).

      Based on the foregoing, Defendant respectfully remove to this Court the

State Court Action.

      DATED this 19th day of April, 2021.

                                       BERG LILLY, PC


                                       By /s/ Elizabeth W. Lund
                                             ELIZABETH W. LUND
                                       Attorneys for Christian Healthcare
                                       Ministries, Inc.




                                          4
         Case 2:21-cv-00034-JTJ Document 1 Filed 04/19/21 Page 5 of 5




                          CERTIFICATE OF SERVICE

     I hereby certify that, on the 19th day of April, 2021 a copy of the foregoing
document was served on the following persons by the following means:

1, 2 CM/ECF
     Hand Delivery
2 Mail
     Overnight Delivery Service
     Fax
     E-Mail

1)    Clerk, U.S. District Court

2)    Oliver F. Wood
      Domenic A. Cossi
      Western Justice Associates, PLLC
      303 West Mendenhall
      Bozeman, MT 59715



                                               /s/ Elizabeth W. Lund
                                             Elizabeth W. Lund




                                         5
